                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



JANEEN NEWLAND,                                   Case No: 1:19-cv-02970

               Plaintiff,
                                                  JOINT STIPULATION OF DISMISSAL
v.                                                WITH PREJUDICE
PNC FINANCIAL SERVICES GROUP, INC.,

               Defendants.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Janeen Newland (“Plaintiff”), and Defendant PNC Financial Services Group,

Inc. (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate

to the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

pursuant to an executed settlement between the parties and with each party to bear its own costs

and fees.

JOINTLY SUBMITTED BY:

Dated: March 17, 2020


/s/ Adam T. Hill                                /s/ H. Toby Schisler (with permission)
Adam T. Hill                                    H. Toby Schisler, Esq. (0068306)
The Law Offices of Jeffrey Lohman, P.C.         DINSMORE & SHOHL, LLP
28544 Old Town Front Street, Suite 201          255 East Fifth Street, Suite 1900
Temecula, CA 92590                              Cincinnati, Ohio 45202
P: (657) 363-4699                               Phone: (513) 977-8200
F: (657) 272-8944                               Fax: (513) 977-8141
E: AdamH@jlohman.com                            Email: toby.schisler@dinsmore.com
Counsel for Plaintiff                           Counsel for Defendant




                                               -1-
                    JOINT STIPULATION OF DISMISSAL WIT PREJUDICE
                                    CERTIFICATE OF SERVICE

           I hereby certify that on the 19th day of March, I electronically filed the foregoing Joint

Stipulation of Dismissal using the CM/ECF System, which will notify the following registered

parties:


 H. Toby Schisler, Esq. (0068306)
 DINSMORE & SHOHL, LLP
 255 East Fifth Street, Suite 1900
 Cincinnati, Ohio 45202
 Phone: (513) 977-8200
 Fax: (513) 977-8141
 toby.schisler@dinsmore.com
 COUNSEL FOR DEFENDANT
 David A. Zulandt (0095516)
 DINSMORE & SHOHL, LLP
 1001 Lakeside Avenue, Suite 990
 Cleveland, OH 44114
 Phone: (216) 413-3838
 Fax: (216) 413-3839
 david.zulandt@dinsmore.com
 COUNSEL FOR DEFENDANT




                                                         /s/ Adam T. Hill
                                                         Adam T. Hill
                                                         The Law Offices of Jeffrey Lohman, P.C.
                                                         28544 Old Town Front Street, Suite 201
                                                         Temecula, CA 92590
                                                         P: (657) 363-4699
                                                         F: (657) 272-8944
                                                         E: AdamH@jlohman.com
                                                         Counsel for Plaintiff




                                                     3
